In an action to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict in favor of respondent, and from an order denying a motion to set aside the verdict and for a new trial. Judgment and order unanimously affirmed, with costs. Under the circumstances of this case the issue as to contributory negligence on the part of respondent was a question of fact for the jury. (Leshinsky v. Cohen, 262 App. Div. 775; Romano v. Home Owners’ Loan Gorp., 263 App. Div. 743; Kaplan v. 48th Ave. Gorp., 267 App. Div. 272.) Present — Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ.